Citation Nr: 0302144	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  97-15 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable evaluation for genital 
herpes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1992 to May 
1996.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO).  
The August 1996 rating decision granted service connection 
and an initial noncompensable rating for genital herpes, and 
the September 1996 rating decision continued the 
noncompensable rating.  

In September 2000, the Board remanded the case to obtain 
additional medical records and a VA examination.  This matter 
is now before the Board for appellate review.  


FINDINGS OF FACT

1.  In September 2000, the Board remanded the case finding 
that entitlement to an initial compensable rating for genital 
herpes could not be established without a current VA skin 
examination and medical opinion.  

2.  Good cause has not been shown for the veteran's failure 
to report for scheduled VA skin examinations in August 1999 
and February 2002.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for genital 
herpes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.655, 4.1, 4.2, 4.7, 4.10, 4.20, 
4.118, Diagnostic Codes 7803, 7804, 7805, 7806 (2002) 
(effective prior to August 30, 2002); 67 Fed. Reg. 49,590, 
49,596 (August 30, 2002) (to be codified at 38 C.F.R. § 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805, 7806) 
(effective August 30, 2002). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claim in compliance with 
The Veterans Claims Assistance Act of 2000.  The Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary.  38 U.S.C.A. § 5103A (West Supp. 2002).  The VA 
shall notify the claimant and the claimant's representative, 
if any, of the evidence that is necessary to substantiate the 
claim, which evidence the claimant is to provide, and which 
evidence the VA will attempt to obtain for the claimant.  See 
38 U.S.C.A. § 5103(a) (West. Supp. 2002).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran and his representative filed several lay 
statements with the RO, and the veteran declined the 
opportunity for a hearing.  The RO's August 1996, September 
1996, February 1997, March 1999, June 2000, July 2000, 
October 2000, January 2001, January 2002, April 2002, July 
2002, and November 2002 letters to the veteran, the August 
1996 and September 1996 rating decisions, the February 1997, 
March 1999, and June 2002 statements of the case, and the 
September 2000 Board remand informed the veteran of the 
applicable laws and regulations, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  In these documents, VA informed the 
veteran that it would obtain the available records in the 
custody of federal departments and agencies and request 
medical records from the identified private health care 
providers.  The veteran was informed that it was his 
responsibility to identify health care providers with 
specificity and that it still remained his ultimate 
responsibility to obtain any lay statements and private 
medical evidence needed to support his claim.  The RO's 
January 2002 letter and June 2002 supplemental statement of 
the case specifically informed the veteran of applicable 
provisions of The Veterans Claims Assistance Act of 2000.  


The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claim, 
told which party was responsible for obtaining the evidence, 
provided ample opportunity to submit such evidence, and VA 
has obtained such evidence or confirmed its unavailability.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to an initial compensable rating for genital 
herpes

The August 1996 rating decision granted service connection 
and an initial noncompensable rating for genital herpes, and 
the veteran perfected a timely appeal of the initial rating.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2002).  The September 1996 
rating decision continued the noncompensable rating.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that the service-connected disability 
has caused greater impairment of his earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable, based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  



VA clinic notes show that the veteran failed to report for at 
least four scheduled VA examinations.  According to an August 
1999 VA clinic note, the veteran failed to report for a 
scheduled August 1999 VA skin examination.  The RO's January 
2000 letter reminded the veteran that he had failed to report 
and told him to notify the VA if he wished to reschedule the 
examination.  The veteran and his representative provided no 
good cause for the veteran's failure to report, and neither 
requested a rescheduled examination.  

In September 2000, the Board remanded the case finding that 
entitlement to an initial compensable rating for genital 
herpes could not be established without a current VA skin 
examination and medical opinion.  The Board remand 
specifically informed the veteran and his representative that 
failure to report for a VA examination could result in denial 
of the claim.  When entitlement to a benefit requested in a 
claim for increase cannot be established without a current VA 
examination, or reexamination, and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, the claim shall be denied.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655.  

According to an April 2002 VA clinic note, the veteran failed 
to report for the scheduled February 2002 VA skin 
examination.  The RO's April 2002 letter reminded the veteran 
that he had failed to report and told him to notify the VA if 
he wished to reschedule the examination.  Because the veteran 
and his representative have provided no good cause for his 
failure to report for the August 1999 and February 2002 VA 
skin examinations, and neither has made a timely request for 
a rescheduled examination, the claim of entitlement to an 
initial compensable rating for genital herpes must be denied.  
See 38 C.F.R. § 3.655.  




ORDER

Entitlement to an initial compensable rating for genital 
herpes is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

